Exhibit 10.82

WELLS REAL ESTATE INVESTMENT TRUST, INC.

2007 OMNIBUS INCENTIVE PLAN

DEFERRED STOCK AWARD AGREEMENT

This Deferred Stock Award Agreement evidences a Deferred Stock Award made
pursuant to the Wells Real Estate Investment Trust, Inc. 2007 Omnibus Incentive
Plan (the “Plan”) to Name, who shall be referred to as “Employee”, with respect
to # of shares of Stock. This Deferred Stock Award is made effective as of
May 18, 2007, which shall be referred to as the “Award Date.”

 

WELLS REAL ESTATE INVESTMENT TRUST, INC.

By:

   

Date:

   

TERMS AND CONDITIONS

§ 1. Plan and Stock Award Agreement. Employee’s right to receive any or all of
the shares of Stock subject to this Deferred Stock Award is subject to all of
the terms and conditions set forth in this Deferred Stock Award Agreement and in
the Plan. If a determination is made that any term or condition set forth in
this Deferred Stock Award Agreement is inconsistent with the Plan, the Plan
shall control. All of the capitalized terms not otherwise defined in this
Deferred Stock Award Agreement shall have the same meaning in this Deferred
Stock Award Agreement as in the Plan. A copy of the Plan will be made available
to Employee upon written request to the Chief Financial Officer of the Company.

§ 2. Stockholder Rights. Employee shall have no rights as a stockholder with
respect to any shares of Stock subject to this Deferred Stock Award until
Employee’s interest in such shares of Stock has become vested and nonforfeitable
under § 3 and such shares of Stock have been transferred on the Company’s books
and records to Employee.

§ 3. Vesting and Forfeiture.

(a) General Vesting Rule. Subject to § 3(b), Employee’s interest in his or her
Deferred Stock Award will vest and become nonforfeitable as follows:

(1) one fourth of the shares of Stock subject to this Deferred Stock Award
(rounding down to the nearest whole share) will vest and become nonforfeitable
when Employee has signed this Deferred Stock Award Agreement



--------------------------------------------------------------------------------

and the Wells REIT Confidentiality and Non-Solicitation Agreement provided
Employee remains continuously employed by the Company or a Subsidiary from the
Award Date through the date he or she has signed this Deferred Stock Award
Agreement and the Wells REIT Confidentiality and Non-Solicitation Agreement,
and;

(2) another one fourth of the shares of Stock subject to this Deferred Stock
Award (rounding down to the nearest whole share) will vest and become
nonforfeitable on each anniversary of the Award Date until the Employee becomes
fully vested in all shares subject to this Deferred Stock Award provided
(a) Employee has signed this Deferred Stock Award Agreement and the Wells REIT
Confidentiality and Non-Solicitation Agreement and (b) he or she has remained
continuously employed by the Company or a Subsidiary from the Award Date through
the respective anniversary of the Award Date.

(b) Special Vesting Rules. Employee’s interest in all of the shares of Stock
subject to this Deferred Stock Award (rounding down to the nearest whole share)
automatically will vest and become nonforfeitable if (after he or she has signed
this Deferred Stock Award Agreement and the Wells REIT Confidentiality and
Non-Solicitation Agreement) his or her employment with the Company or a
Subsidiary terminates as a result of his or her death, Disability (as defined in
§ 3(d)(1)), Lay Off (as defined in § 3(d)(2)), Retirement (as defined in
§ 3(d)(3)), his or her employment is terminated by the Company or a Subsidiary
without Cause (as defined in § 3(d)(4)) or if there is a Change in Control (as
defined in the Plan).

(c) Forfeiture. If Employee’s employment with the Company or a Subsidiary
terminates for any reason before his or her interest in all of the shares of
Stock subject to this Deferred Stock Award have become vested and nonforfeitable
under this § 3, then Employee shall forfeit his or her right to receive all such
shares of Stock subject to this Deferred Stock Award which have not become so
vested and nonforfeitable before the date his or her employment so terminates.

(d) Definitions.

(1) Disability. The term “Disability” under § 3(b) means a condition which makes
Employee eligible at his or her termination of employment to receive long-term
disability benefits under the Company’s long-term disability plan.

(2) Lay Off. The term “Lay Off” under § 3(b) means the elimination of Employee’s
job with the Company or a Subsidiary if there is no offer of continued
employment at a comparable position.

(3) Retirement. The term “Retirement” under § 3(b) means a termination of
employment with the Company or a Subsidiary after Employee reaches age 60.

 

2



--------------------------------------------------------------------------------

(4) Cause. The term “Cause” under § 3(b) means a termination of employment by
the Company or a Subsidiary due to willful misconduct, commitment of fraud,
violation of Company or a Subsidiary policy or code of conduct, or conviction of
a felony.

(e) Termination of Employment. Employee shall be treated as terminated for
employment purposes as of the last date the Employee is paid his or her normal
salary for services actually rendered, exclusive of any period covered by
severance. Termination of employment under this Deferred Stock Award Agreement
does not include any of the circumstances described in Section 16 (Transfer,
Leave of Absence, Etc.) of the Plan.

(f) Right to Receive Shares and Tax Liability. Employee shall have the right
(subject to applicable tax withholdings effected in accordance with Section 13
of the Plan) to receive shares of Stock subject to this Deferred Stock Award on
the date his or her interest in such shares of Stock vests and becomes
nonforfeitable under this § 3. The Employee’s tax liability for such shares of
Stock shall be determined as of such date. The Employee may (in accordance with
Section 13 of the Plan) choose to make payment of the applicable tax
withholdings by 1) a cash payment and thereby receive the total number of shares
vested, or 2) a reduction in stock equivalent to the applicable tax withholding
liability.

§ 4. Transfer of Shares of Stock. The Company shall cause any shares of Stock
which Employee has a right to receive under § 3 (subject to applicable tax
withholdings effected in accordance with Section 16 of the Plan) to be
transferred to Employee on the Company’s books and records and delivered to
Employee as soon as practicable after the date on which he or she has the right
to receive such shares. Pending any such transfer, any claim by Employee with
respect to such shares of Stock shall have the same status as a claim by a
general and unsecured creditor of the Company for the payment of deferred
compensation.

During the period the Employee is employed by the Company or a Subsidiary,
shares received by an Employee under this Deferred Stock Award Agreement, as
well as any other Company shares owned by the Employee, will be subject to
certain trading “blackout” periods (which prohibit the sale or purchase of
Company shares). Blackout periods can relate to the announcement of Company
earnings or any other material, non-public information. Additionally, shares
held by Employees may be subject to ‘lock-up’ agreements (which will prohibit
the sale by Employees of Company stock for specified periods) as part of
offerings of new Company shares on a public exchange.

The shares of stock received by Employee under this Deferred Stock Award
Agreement are subject to an initial lock-up period which prohibits the sale of
these shares by the Employee (or his or her heirs) until the earlier of the
following events occur: 1) six months after the initial public offering of the
Company’s stock on a national public exchange, 2) the liquidation of the
Company’s assets, or 3) a Change of Control (as defined in the Plan). The
Company reserves the right to specify other blackout periods or lock-up periods;
however, the Employee should never trade shares of the Company’s stock when in
possession of material non-public Company information.

 

3



--------------------------------------------------------------------------------

§ 5. Nontransferable. No rights under this Deferred Stock Award Agreement shall
be transferable by Employee except as provided in Section 12 of the Plan.

§ 6. Other Laws. The Company shall have the right to refuse to transfer shares
of Stock subject to this Deferred Stock Award to Employee if the Company acting
in its absolute discretion determines that the transfer of such shares is (in
the opinion of the Company’s legal counsel) likely to violate any applicable law
or regulation.

§ 7. No Right to Continue Employment or Service. Neither the Plan, this Deferred
Stock Award Agreement, nor any related material shall give Employee the right to
continue in the employment or other service of the Company or a Subsidiary or
shall adversely affect the right which the Company or any Subsidiary has under
applicable law to terminate Employee’s employment with or without cause at any
time.

§ 8. Governing Law. The Plan and this Deferred Stock Award Agreement shall be
governed by the laws of the State of Maryland, applied without regard to
conflicts of law principles.

§ 9. Binding Effect. This Deferred Stock Award Agreement shall be binding upon
the Company and Employee and their respective heirs, executors, administrators
and successors.

§ 10. Headings and Sections. The headings contained in this Deferred Stock Award
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Stock Award Agreement. All references to
sections (§) in this Deferred Stock Award Agreement shall be to sections (§) of
this Deferred Stock Award Agreement.

Employee has signed this Deferred Stock Award Agreement to evidence his or her
acceptance of this Deferred Stock Award and all of the terms and conditions of
such Award.

 

  

Employee’s Signature

 

Date

 

4